DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the preliminary amendment filed 12/23/2019. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-2, 4-5, 8-9, 12, 18, 25, 27, 31-32, and 35) in the reply filed on 12/23/2021 is acknowledged.  
	The traversal is on the ground(s) that the Examiner does not allege that the Group I claims and the Group II claims are classified in different subclasses.  This is not found persuasive because although differences in classification between invention groups is a reason for election, it is not the only reason nor is it required for an election requirement. 
	The traversal is further on the grounds that it is believed the search required for Group I claims is likely to overlap the search required for Group II claims. This is not found persuasive because even though the searches required for Group I and Group II may overlap in some respects, the process claims in invention Group II would still require a different overall search strategy than the product claims in Group I.
	The traversal is further on the grounds that examining Group II in addition to Group I would allow the consideration of only seven (7) additional claims and that it would accordingly be in the interest of prosecution efficiency and optimal resource utilization to maintain all pending claims in a single application. This not found persuasive because the number of claims in invention groups does not pertain to whether or not restriction is proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19, 20, 23, 24, 41, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention], there being no allowable generic 12/23/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both the reservoir and another aspect of drug delivery system in fig. 6. 
	Additionally, reference character “324” has been used to designate two separate components as the drive assembly in fig. 6. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 304, 320, 335, and 306.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In par. 0063 of the specification, introducer member 313 is also referred to with reference numerals 333 and 113.
In par. 0077, first connection hub 360 and second connection hub 362 are also referred to with reference numerals 260 and 262, respectively.  


Claim Objections
Claims 18 and 25 is objected to because of the following informalities: 
Claim 18, line 2: “de-activate” should read “deactivate” for consistency with the specification. 
Claim 25, line 5: “to” should be added to the phrase, “. . . mechanism configured retract . . . “ such that it reads, “ . . . mechanism configured to retract . . . “ for grammatical clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drug delivery device” in claims 1 and 25. The corresponding structure for the drug delivery device is found in par. 0025 of the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck (US 6620133 B1) in view of Knapp et al. (US 20170232204 A1), hereinafter Knapp.
Regarding claim 1, Steck teaches a drug delivery system (1; fig. 1) comprising: a reservoir filled or fillable with a drug (10); a drug delivery device coupled to the reservoir to deliver the drug from the reservoir to a patient (3; col. 2:50-53); an output device (30; col. 2:60-64); and a controller coupled to the output device (time lapse system 20, which is a mechanical or electrical control; col. 3:1-3), the controller being configured: (a) to determine if the drug delivery device has completed delivering a dose of the drug to the patient (col. 2:65-3:1), and if delivery of the dose of the drug is complete, to control the output device at least once (col. 2:61-64). 
	Steck additionally teaches the time lapse system 20 activates after a piston 12 has completed delivery of a product dose (col. 2:61-3:7). At the end of the time delay, the output device emits a signal to alert the user that the cannula 13 may be removed from the skin (col. 2:61-3:7, 2:20-24). The purpose of this time lapse is to allow time for all the injected medication to be absorbed (col. 2:4-7). 
	Steck fails to teach a pressure sensor, the controller coupled to the pressure sensor, the controller being configured to measure tissue back pressure using the pressure sensor if the drug delivery device has completed delivering a dose of the drug to the patient as in step (a), or (b) to determine if the tissue back pressure is below a first predetermined value subsequent to (a), and if the tissue back pressure is below the first predetermined value, to control the output device at least once. 
	However, Knapp teaches in par. 0075 a drug delivery device (400; fig. 4) comprising a timer that starts when injection begins. Knapp discloses the timer as an alternative to using an in-line pressure sensor (402) coupled to a controller (“appropriate ancillary electronics”; par. 0075) such that controller is able to receive signals from the pressure sensor to monitor when “residual pressure” during and after the injection has been relieved before signaling to a user that the dose is complete. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the time lapse system and controller in Steck with the pressure sensor and controller as taught by Knapp as both these inventions and the claimed invention are directed towards drug delivery devices with post injection delay mechanisms and the references were well-known in the art prior to the effective filing date of the claimed invention. Both references disclose a time lapse mechanism wherein the time lapse is based on a pre-set time interval. The time lapse system in Knapp is presented as an alternative to a time lapse mechanism where residual pressure (which one having ordinary skill in the art would understand to be the pressure in the fluid line resulting from tissue resistance) is monitored until 
Regarding claim 18, Steck in view of Knapp further teaches the controller is configured to activate or de-activate the output device by transmitting communications to the output device if the tissue back pressure is below the first predetermined value (after the delay mechanism 20 reaches the end of the delay, the output device 30 is activated to emit a signal; col. 3:1-7).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp as applied to claim 1 above, and further in view of Levesque et al. (US 20110306929 A1), hereinafter Levesque.
	Steck further teaches an administration member (13; fig. 1) insertable into the patient and connected or connectable in fluid communication with the reservoir (administration member 13 is connected to reservoir 10; fig. 1). 
	Steck in view of Knapp teaches retracting the administration member from the patient if the tissue back pressure is below the first predetermined value subsequent to (a) (the patient removes the cannula from the skin after the delay mechanism indicates the injected medication has been absorbed; col. 2:20-24). 
	Steck as modified above fails to teach a mechanism configured to retract the administration member from the patient; and wherein the controller is coupled to the mechanism and configured to control the mechanism.

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Levesque teaches in par. 0104 that an automatic needle retraction mechanism requires no additional action by the patient to retract the needle. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as doing so would be combining known prior art elements to obtain the predictable result of a device wherein a user does not have to perform any additional action to retract the needle from their skin.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp as applied to claim 1 above, and further in view of Steck.
	Steck teaches the drug delivery system of claim 1, comprising: an administration member (13) insertable into the patient and connected or connectable in fluid communication with the reservoir (administration member 13 is connected to reservoir 10; fig. 1) but fails to disclose in the same embodiment, a drive assembly coupled to the controller and configured to actuate the reservoir to deliver the drug to the patient via the administration member.
	Steck further teaches in a different embodiment a drive assembly (50; fig. 4, col. 3:24-28) coupled to the controller (comprising time lapse system 20 and motor control 51; fig. 4, col. 3:24-28) and configured to actuate the reservoir to deliver the drug to the patient via the administration member (a motor is used to drive medication out of reservoir 10 and administration member 13; fig. 4). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Steck in view of Knapp to further comprise the drive assembly coupled to the controller and configured to actuate the reservoir to deliver the drug to the patient via the administration member as further taught by Steck as doing so would be a simple substitution of a motor controlled drive assembly for a manual drive system (as both taught by Steck) with a predictable result (a drug delivery device wherein the drive assembly is motor controlled). 
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp and Steck as applied to claim 4 above, and further in view of Hochman (US 20180318501 A1).
	Regarding claim 5, Steck as modified above teaches the controller is configured to: (a) determine if a drive pressure exceeds a second predetermined value during drug delivery (the controller taught by Knapp is configured to be able to detect occlusions from pressure data detected by the in-line pressure sensor; par. 0075) but fails to disclose if the drive pressure exceeds the second predetermined value, to stop operation of the drive assembly.
	Hochman teaches a controller (computer 82; par. 0082) configured to (a): determine if a drive pressure exceeds a second predetermined value during drug delivery from an in-line pressure sensor (40; pars. 0033, 0039), and if the drive pressure exceeds the second 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the controller taught by Steck in view of Knapp to stop fluid flow when a predetermined pressure value is detected as taught by Hochman as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0039 that stopping fluid flow after a pre-defined pressure threshold prevents pressure from continuing to exceed that threshold. It would therefore have been obvious to one of ordinary skill in the art to have modified the controller taught Steck in view of Knapp to stop fluid flow when a predetermined pressure value is exceeded as taught by Hochman, as such a modification would be using a known technique to improve a similar device in the same way.
Regarding claim 8, Steck as modified above fails to teach a second pressure sensor coupled to the controller, wherein the controller uses the second pressure sensor to measure drive pressure.
	However, Hochman teaches a drug delivery device (10; fig. 4) comprising a second pressure sensor (force sensor connected to thumb plate 58, in addition to an in-line pressure sensor; par. 0033) coupled to a controller (computer 82; par. 0039), wherein the controller uses the second pressure sensor to measure drive pressure (“Such a force sensor detects the force required to inject the fluid”, and “[U]sing such a sensor, the detected force is converted to a pressure value by a calculation via the processor”, par. 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Steck in view of Knapp to have a second pressure sensor located on the syringe plunger as taught by Hochman on a similar location subjected to driving force during . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp, Steck, and Hochman as applied to claim 8 above, and further in view of Meritrans (Meritrans 212 Pressure Transducer, attached in Office action; see Wayback Machine Meritrans 212, also attached in the Office action, for Meritrans 212 Pressure Transducer date) and Tactilus (Tactilus Tactile Pressure Sensor, attached in Office action; see Wayback Machine Tactilus, also attached in Office action, for Tactilus Tactile Pressure Sensor date). 
	Steck as modified above fails to teach at least one of (a) or (b): (a) a minimum pressure which can be detected by the pressure sensor is lower than a minimum pressure which can be detected by the second pressure sensor, or (b) a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.
	However, Hochman further teaches in par. 0036 that an in-line pressure sensor can be a MERS212. 
	Meritrans teaches that the maximum operating pressure range of the MERS212 is 300 mmHg (6 psi). 

Tactilus teaches a tactile pressure sensor with a pressure detection range of 0-10 psi (pg. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second, thumb-plate pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensor as these references and the claimed invention are directed towards pressure sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Tactilus teaches on pg. 1 that tactile pressure sensing elements such as the Tactilus are used to detect pressure between a sensor and a target. It would therefore have been obvious to one of ordinary skill in the art to have made the second pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensing element, as doing so would be a simple substitution of one known element (the thumb plate pressure sensor as taught by Hochman) for another (the Tactilus) to obtain a predictable result (a drug delivery device wherein the drive pressure can be measured).
(b): a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.
20.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp, and further in view of Levesque.
Regarding claim 25, Steck teaches a drug delivery system (1; fig. 1) comprising: a reservoir filled or fillable with a drug (10); a drug delivery device coupled to the reservoir to deliver the drug from the reservoir to a patient (3; col. 2:50-53); the drug delivery device including an administration member insertable into the patient (13); and a controller coupled to the output device (20; col. 3:1-3), the controller being configured: (a) to determine if the drug delivery device has completed delivering a dose of the drug to the patient (col. 2:65-3:1). 
	Steck additionally teaches the time lapse system 20 activates after a piston 12 has completed delivery of a product dose (col. 2:61-3:7). At the end of the time delay, the output device emits a signal to alert the user that the cannula 13 may be removed from the skin (col. 2:61-3:7, 2:20-24). The purpose of this time lapse is to allow time for all the injected medication to be absorbed (col. 2:4-7).
	Steck fails to teach a pressure sensor, the controller coupled to the pressure sensor,  the controller being configured to measure tissue back pressure using the pressure sensor, a mechanism configured retract the administration member from the patient, or, if the drug delivery device has completed delivering a dose of the drug to the patient as in step (a), then (b) to determine if the tissue back pressure is below a first predetermined value subsequent to (a), and if the tissue back pressure is below the first predetermined value, to control the mechanism to retract the administration member from the patient. 

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the time lapse system and controller in Steck with the pressure sensor and controller as taught by Knapp as both these inventions and the claimed invention are directed towards drug delivery devices with post injection delay mechanisms and the references were well-known in the art prior to the effective filing date of the claimed invention. Both references disclose a time lapse mechanism wherein the time lapse is based on a pre-set time interval. The time lapse system in Knapp is presented as an alternative to a time lapse mechanism where residual pressure (which one having ordinary skill in the art would understand to be the pressure in the fluid line resulting from tissue resistance) is monitored until it dissipates (drops below a certain level). It would therefore have been obvious to one of ordinary skill in the art to have substituted the time lapse device and controller as taught by Steck for the pressure monitoring delay mechanism taught by Knapp, as such a modification would be a simple substitution of one delay mechanism taught in the prior art (the time lapse system and controller taught by Steck) for another (the pressure sensor and controller in Knapp) with predictable results (a drug delivery device with a pressure-based delay mechanism to prevent premature cannula removal). 
	Levesque teaches a drug delivery device (810; fig. 8A) with mechanism (8122) configured to retract an administration member (212) from a patient; and wherein a controller (processor coupled to sensor(s) 8124 that determine when fluid delivery is complete; par. 0113) is coupled to the mechanism (sensor(s) 8124, and thus their associated processor, are coupled 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Levesque teaches in par. 0104 that an automatic needle retraction mechanism requires no additional action by the patient to retract the needle. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as doing so would be combining known prior art elements to obtain the predictable result of a device wherein a user does not have to perform any additional action to retract the needle from their skin.
21.	Claims 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp and Levesque as applied to claim 25 above, and further in view of Hochman.
Regarding claim 27, Steck as modified above teaches the controller is configured to: (i) determine if a drive pressure exceeds a second predetermined value during drug delivery (the controller taught by Knapp is configured to be able to detect occlusions from pressure data detected by the in-line pressure sensor; par. 0075). but fails to disclose if the drive pressure exceeds the second predetermined value, to stop operation of the drive assembly.
	Hochman teaches a controller (computer 82; par. 0082) configured to (a): determine if a drive pressure exceeds a second predetermined value during drug delivery from an in-line pressure sensor (40; pars. 0033, 0039), and if the drive pressure exceeds the second predetermined value, to stop operation of the drive assembly (“Based on a pre-determined 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the controller taught by Steck in view of Knapp to stop fluid flow when a predetermined pressure value is detected as taught by Hochman as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0039 that stopping fluid flow after a pre-defined pressure threshold prevents pressure from continuing to exceed that threshold. It would therefore have been obvious to one of ordinary skill in the art to have modified the controller taught Steck in view of Knapp to stop fluid flow when a predetermined pressure value is exceeded as taught by Hochman, as such a modification would be using a known technique to improve a similar device in the same way.
22.	Regarding claim 31, Steck as modified above fails to teach a second pressure sensor coupled to the controller, wherein the controller uses the second pressure sensor to measure drive pressure.
	However, Hochman teaches a drug delivery device (10; fig. 4) comprising a second pressure sensor (force sensor connected to thumb plate 58, in addition to an in-line pressure sensor; par. 0033) coupled to a controller (computer 82; par. 0039), wherein the controller uses the second pressure sensor to measure drive pressure (“Such a force sensor detects the force required to inject the fluid”, and “[U]sing such a sensor, the detected force is converted to a pressure value by a calculation via the processor”, par. 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Steck in view of Knapp to have a second pressure sensor located on the syringe plunger as taught by Hochman on a similar location subjected to driving force during fluid delivery, such as the piston 12 of Steck (fig. 1 in Steck), as both these inventions and the . 
23.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp, Steck, and Hochman as applied to claim 31 above, and further in view of Meritrans (Meritrans 212 Pressure Transducer, attached in Office action; see Wayback Machine Meritrans 212, also attached in the Office action, for Meritrans 212 Pressure Transducer date) and Tactilus (Tactilus Tactile Pressure Sensor, attached in Office action; see Wayback Machine Tactilus, also attached in Office action, for Tactilus Tactile Pressure Sensor date). 
	Steck as modified above fails to teach at least one of (i) or (ii): (i) a minimum pressure which can be detected by the pressure sensor is lower than a minimum pressure which can be detected by the second pressure sensor, or (ii) a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.
	However, Hochman further teaches in par. 0036 that the pressure sensor can be the in-line pressure sensor MERS212. 
	Meritrans teaches that the maximum operating pressure range of the MERS212 is 300 mmHg (6 psi). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the in-line pressure sensor as taught by Steck as modified above to 
Tactilus teaches a tactile pressure sensor with a pressure detection range of 0-10 psi (pg. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second, thumb-plate pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensor as these references and the claimed invention are directed towards pressure sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Tactilus teaches on pg. 1 that tactile pressure sensing elements such as the Tactilus are used to detect pressure between a sensor and a target. It would therefore have been obvious to one of ordinary skill in the art to have made the second pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensing element, as doing so would be a simple substitution of one known element (the thumb plate pressure sensor as taught by Hochman) for another (the Tactilus) to obtain a predictable result (a drug delivery device wherein the drive pressure can be measured).
Because the maximum pressure which can be detected by the Tactilus tactile pressure sensor (10 psi) is higher than the maximum pressure that can be detected by the MER212 (6 psi), the above modifications result in a device wherein (ii): a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.

Allowable Subject Matter
Claims 12 and 35 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.